Citation Nr: 0005441	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-30 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991).

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, for accrued benefits purposes.

3.  Entitlement to benefits for additional disability, 
including right above the knee amputation, under the 
provisions of 38 U.S.C.A. § 1151, for accrued benefits 
purposes.

4.  Entitlement to Chapter 35 benefits.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran who had active service from March 1964 to August 
1967, died in August 1993.  The appellant is the veteran's 
surviving spouse.  

When this matter was before the Board of Veterans' Appeals 
(the Board) in May 1997, it was remanded to the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO) 
for further development.  Following the completion of the 
requested development, the case was returned to the Board in 
September 1998.  In January 1999, the case was referred by 
the Board to the Chief of Staff at the VA Medical Center 
(VAMC), Denver for the purpose of obtaining medical expert 
opinions pursuant to 38 U.S.C.A. §§ 5107(a), 7109 (West 1991) 
and 38 C.F.R. § 20.901 (1999).  The requested opinions were 
received by the Board in March 1999 and May 1999, and the 
case was then referred to the appellant's representative.  
The appellant's representative submitted additional written 
argument to the Board in June 1999.  

In July 1999, the case was referred by the Board to the Chief of 
Staff at the VA Medical Center (VAMC), Minneapolis for the 
purpose of obtaining clarification and/or augmentation of the 
medical expert opinions that had been obtained in 1999.  It was 
subsequently determined, however, that one of the physicians who 
had supplied one of the opinions in question had retired.  
Consequently, in August 1999, the Board requested a VHA medical 
expert opinion from the Chief of Staff of the VAMC, Washington, 
D.C.  In November 1999, the requested opinion was received by the 
Board, and the case was again referred to the appellant's 
representative.  In January 2000, the appellant's representative 
submitted additional written argument to the Board, and the case 
is now ready for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The veteran's death in August 1993 was due to respiratory 
failure due to or as a consequence of coronary insufficiency 
which was due to or a consequence of arteriosclerosis.  

3.  The veteran's alcohol abuse, diagnosed as chronic 
alcoholism, cannot be satisfactorily disassociated from his 
service-connected post-traumatic stress disorder.  

4.  The veteran's alcohol abuse substantially or materially 
contributed to or caused the coronary artery disease which 
resulted in the veteran's death.

5.  The veteran did not sustain additional disability, to 
include chronic osteomyelitis and/or right above the knee 
amputation, or an increase in the severity of those 
disorders, as a result of VA treatment.

6.  Prior to his death, the veteran's post-traumatic stress 
disorder was productive of severe, but less than pronounced 
social and industrial impairment.

7.  The veteran died as a result of a service-connected 
disability.  


CONCLUSIONS OF LAW

l.  A disease or injury which has been shown to be related to 
service or to a disease or injury of service origin caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. §§ 3.310, 3.312 (1999).

2.  The schedular criteria for a 70 percent evaluation for 
post-traumatic stress disorder, for accrued benefit purposes, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 
38 C.F.R. § 3.1000, Part 4, 4.7, Diagnostic Code 9411 (1993).

3.  The requirements for compensation for disability as the 
result of examination or medical or surgical treatment by the 
VA, under the provisions of 38 U.S.C. § 1151, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1151, 
5107, 5121 (West 1991); 38 C.F.R. §§ 3.358, 3.1000 (1999).

4.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, is granted.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Alcoholism, Post-Traumatic Stress Disorder, and Cause of 
Death

The appellant's claim for service connection for cause of 
death is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the fact that the claims 
file contains medial opinions that have related the veteran's 
cause of death to his service-connected post-traumatic stress 
disorder, make her claim plausible.  Further, the facts 
relevant to this appeal have been properly developed, and the 
obligation of VA to assist the appellant in the development 
of the claim has been satisfied.  Id.

Factual Background

The veteran, who had active service from March 1964 to August 
1967, died on August [redacted], 1993.  The appellant is 
the veteran's surviving spouse.  

The veteran had served in combat during the Vietnam Era and was 
the recipient of the Purple Heart based upon the wounds he 
sustained to his left leg, his neck and right hand in 1966.  
There is no record in the service medical records of the 
veteran's use or abuse of alcohol or of the treatment of the 
veteran for alcoholism.  The veteran, however, was treated on 
many occasions post-service for alcoholism.  

Upon VA examination in March 1987, post-traumatic stress disorder 
was diagnosed.  The veteran received treatment thereafter through 
the VA Mental Health Clinic for post-traumatic stress disorder.  
This treatment and the treatment of the veteran for alcoholism 
continued until his death in August 1993.  

The veteran's Certificate of Death noted the immediate cause of 
death to be respiratory failure due to or as a consequence of 
coronary insufficiency which was due to or a consequence of 
arteriosclerosis.  A significant condition contributing to death 
but not related to the cause was given as alcohol abuse.  The 
autopsy protocol indicated the final diagnoses were coronary 
artery disease, fatty metamorphosis of the liver, exogenous 
obesity, absence of the right lower extremity associated with 
below-the-knee amputation, generalized arteriosclerosis, acute 
brain swelling, and hemorrhagic edema of the lungs.  

Following the veteran's death, the Director of the Mental Health 
Clinic, D.A.F., R.N., M.S., wrote in January 1994 the following 
treatment note:  

I was not entirely surprised to learn 
that [the veteran] died of complications 
from alcohol withdrawal and that he had 
started drinking prior to his death.  
[The veteran's] sobriety was marked by 
episodes of relapse as with most 
alcoholics.  [The veteran] related a 
consistent history of severe withdrawal 
symptoms from alcohol including seizures.  

As with many veterans treated in the 
clinic for P.T.S.D., I believe [the 
veteran's] alcoholism grew out of his 
attempt to 'medicate' his severe P.T.S.D. 
with alcohol.  He described his drinking 
as becoming alcoholic in character around 
the age of 30, which was after his 
P.T.S.D. was well developed.  

As indicated above, in 1999, the Board requested a Veterans 
Health Administration (VHA) medical expert opinion on issues 
pertinent to the appellant's claim.  The medical expert was asked 
to render an opinion as to the following questions:

Is it is at least as likely as not that 
the veteran's alcoholism was proximately 
due to or the result of his service-
connected post-traumatic stress disorder, 
and if so, is it at least as likely as 
not that the veteran's alcoholism caused 
or contributed substantially or 
materially to cause the veteran's death?  

In addition, the medical expert was asked to comment on the above 
cited January 1994 statement of D.A.F., R.N., M.S., the Director 
of the Mental Health Clinic, specifically agreeing or disagreeing 
with the implicit or explicit conclusions contained therein, 
giving reasons for such agreement or disagreement, and comment 
upon the relevance to the instant case of a 1989 treatise 
submitted by the appellant and contained in the claims file, 
entitled, Taxonomy of Guilt for Combat Veterans, by Roy E. Opp 
and Anne Y. Samson.

In March 1999, Dr. P.M., M.D. provided the requested medical 
expert opinion.  He prefaced that opinion by stating that he had 
reviewed the "nine charts provided" regarding the veteran.  In 
the opinion, Dr. P.M. expressed tacit agreement with the 
statement of D.A.F., R.N., M.S., stating that he was "inclined 
to believe that veteran's alcohol abuse and dependency was at 
least partly an attempt to self-medicate in order to enhance the 
avoidance/emotional numbing symptom cluster of post-traumatic 
stress disorder."  The doctor also expressed familiarity with 
the cited 1989 treatise.  Dr. P.M. concluded, however, that "it 
is very unlikely that [the veteran's] death due to coronary 
artery disease had a direct or substantial relationship with his 
alcoholism."  

In support of that conclusion, Dr. P.M. explained that 
"according to the [veteran's] death certificate, the cause of 
death was respiratory failure due to coronary (artery) 
insufficiency due to (coronary) arteriosclerosis supported by the 
necropsy findings of arteriosclerotic heart disease."  Dr. P.M. 
noted that although alcohol abuse was listed as "a condition 
contributing to death but not related to cause in," there was no 
autopsy findings mentioned to suggest a diagnosis of myocarditis 
secondary to alcoholism (a separate and distinct diagnosis).  

Dr. P.M. explained further that "[p]robably the most in depth 
study of alcoholism and cardiovascular death has been done by 
[A.L. Klatsky, M.A. Armstrong, and G.O. Friedman, entitled 'Risk 
of Cardiovascular Mortality in Alcohol Drinkers, Ex-Drinkers and 
Nondrinkers'' for The American Journal of Cardiology, 1990; 
Volume 66; 1237-1242.] who studied 129,170 persons from January 
1978 through December 1985,1002 of whom had cardiovascular 
deaths."  According to Dr. P.M., the study found that 

For those patients with coronary artery 
disease (CAD-also known as 
atherosclerosis or arteriosclerosis of 
the coronary arteries) and death from 
acute myocardial infarction (MI), there 
was an inverse relationship at all 
alcohol drinking levels (<one drink per 
month up to 6 or more drinks per day).  
That is, the more one drinks, the less 
likely one is to die of a myocardial 
infarction.  For the subset of patients 
who died of "less specific" CAD events 
(for example coronary artery occlusion 
without myocardial infarction but with a 
fatal arrhythmia), the risk of death from 
CAD was comparable between very light 
drinkers (less than 1 drink per month) 
and heavy drinkers (6 or more drinks per 
day).  Moderate drinkers had the least 
CAD related deaths (the authors describe 
this as a U-shaped curve relationship). 

Dr. P.M. noted that although these results may be 
counterintuitive, there was no evidence presented in the study to 
indicate a higher death rate due to CAD in alcoholics.

As indicated above, a second VHA medical opinion was obtained in 
May 1999.  This opinion was provided by Dr. A.L.B., M.D. 
F.A.C.S., the Chief of Orthopedic Surgery of VAMC, Denver, and a 
Professor of Orthopedic Surgery, at the University of Colorado.  
Although Dr. A.L.B.'s opinion primarily concerned the issue of 
entitlement to benefits for additional disability, including 
right above the knee amputation, under the provisions of 
38 U.S.C.A. § 1151, for accrued benefits purposes (discussed in 
greater detail below), he also offered an unsolicited opinion 
regarding the cause of the veteran's death.  

Specifically, Dr. A.L.B. posed what he termed to be the 
"critical question" of whether "alcoholism and use of tobacco 
contribute[d] to nonunion osteomyelitis and subsequent problems 
resulting in amputation of the [veteran's] right lower extremity 
of the at the above the knee level?"  Dr. A.L.B.'s unequivocal 
answer was "yes."  Dr. A.L.B. subsequently stated that [i]t is 
quite clear that the cause of death was not from the right above 
knee amputation," and reemphasized that he did "not see any 
medical evidence which supports the contention that the 
amputation caused the arthrosclerosis."  

In July 1999, the case was referred by the Board to the Chief of 
Staff at the VA Medical Center (VAMC), Minneapolis for the 
purpose of obtaining clarification and/or augmentation of the 
March 1999 medical expert opinion of Dr. P.M. concerning the 
question at issue herein, and the May 1999 medical expert opinion 
of Dr. A.L.B. concerning the 38 U.S.C.A. § 1151 claim, but only 
as to Dr. A.L.B.'s opinion related to the cause of the veteran's 
death.  

In July 1999, through communications with VAMC, Denver, the Board 
determined that Dr. P.M. had retired.  Consequently, in August 
1999, the Board requested a second VHA medical expert opinion, 
this time from the Chief of Staff of the VAMC, Washington, D.C., 
posing the same questions that had been posed in the January 1999 
VHA opinion request, including, inter alia, the following 
essential question:

Is it is at least as likely as not that 
the veteran's alcoholism was proximately 
due to or the result of his service-
connected post-traumatic stress disorder, 
and if so, is it at least as likely as 
not that the veteran's alcoholism caused 
or contributed substantially or 
materially to cause the veteran's death?  

In November 1999, Dr. J.M., Ph.D., of the VAMC, Washington, D.C., 
Mental Health Clinic, provided the requested medical expert 
opinion.  He prefaced that opinion by stating that the veteran's 
claims folder was available for review, and had been reviewed.  
The opinion recalled that the veteran had been in combat in 
Vietnam and had received the Purple Heart.  It recounted that the 
veteran was first diagnosed with post-traumatic stress disorder 
in 1987 and opined that, "as is the case with most veterans with 
this diagnosis, he probably had severe symptoms from this 
disorder many years prior to this date."  It was noted that this 
diagnosis remained with the veteran throughout.  Dr. J.M. stated 
that this was indicated throughout the claims file, and referred 
to the veteran's psychological evaluation dated June 10, 1991, 
and the Discharge/Transfer summary dated March 8, 1993, as being 
examples of the veteran's demonstration of extreme post-traumatic 
stress disorder symptoms, that he noted existed since his return 
from Vietnam in 1967.  Dr. J.M. then stated that it is the 
unfortunate reality that many veterans never completely recover 
and carry this diagnosis for the rest of their lives even when 
there is some improvement.  He noted that the summary from 1993 
indicated that the veteran was attending group and taking 
medication to work on trauma issues.  

Dr. J.M. then noted that, in the psychological evaluation dated 
June 10, 1991, there was a history of alcohol abuse since 1975, 
and that the veteran received treatment for alcohol abuse three 
times in the period from 1979 to 1989.  He recalled that the 
veteran had reported that the alcohol was helpful in alleviating 
symptoms from the post-traumatic stress disorder.  Dr. J.M. 
stated that the veteran was clearly in great distress related to 
anxiety that was a direct result of post-traumatic stress 
disorder, and that many medications were tried.  Dr. J.M. opined 
that the inability to obtain medication, reluctance to rely on 
medication, and the inability of medication to completely control 
symptoms would lead to self-medication with alcohol.  He noted 
that there were periods of sobriety, e.g., March 1992, but only 
with the aid of anti-anxiety agents.  It was noted that in 1992, 
klonipine was not sufficient to control anxiety, and that the 
veteran requested Xanax.  Dr. J.M. recalled that as of December 
1992, the veteran was still waking with anxiety post nightmares.  
Dr. J.M. noted the persistence of severe symptoms, even with 
medication occurred throughout the file, and gave as an example, 
the time that the veteran requested medication for sleep on June 
1991.  He theorized that these persistent problems, even with 
medication would again indicate that self-medication with alcohol 
was seen as an alternative by this veteran.  Dr. J.M. pointed to 
specific letters from physicians in the claims file, as 
indications of the veteran's severe post-traumatic stress 
disorder, (i.e., letters from Dr. W. on July 15, 1992 and Dr. A. 
on July 17, 1992).  

Dr. J.M., Ph.D., concluded by stating that it is as least as 
likely as not that the veteran's alcoholism was proximately due 
to or the result of his service-connected post-traumatic stress 
disorder.  In addition, he stated that it is at least as likely 
as not that the veteran's alcoholism caused or contributed 
substantially or materially to cause the veteran's death.  


Analysis

At the time of death, service connection was in effect for post-
traumatic stress disorder, rated as 30 percent disabling; 
residuals of a punji stick wound to the left leg, rated as 10 
percent disabling; and residuals of shell fragment wound scars to 
the neck, the chest, left shoulder and right hand, rated as 
noncompensably disabling.  

The appellant contends that entitlement to service connection 
for the cause of the veteran's death should be granted on the 
basis that his death was the result of alcoholism, that was 
in turn the result of service-connected post-traumatic stress 
disorder.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one or both lower extremities, under certain 
conditions, shall be held to be the proximate result of the 
service-connected amputation(s).  See under 38 C.F.R. § 
3.310(b) (1999). 

Prior to 1990 legislation, secondary service connection could 
be granted for disability resulting from the abuse of drugs 
or alcohol for purposes of VA compensation.  38 C.F.R. § 
3.310(a).  Section 8052 of the Omnibus Budget Reconciliation 
Act of 1990 (OBRA 1990). Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, amended 38 U.S.C.A. § 1110, however, 
effective for claims filed after October 31, 1990, to 
prohibit the payment of compensation for any disability that 
is the result of a veteran's own abuse of drugs or alcohol, 
including secondary service connection.  VAOPGCPREC 2-97.  
This amendment, however, does not preclude granting secondary 
service connection for a substance abuse disability for other 
VA benefits.  VAOPGCPREC 2-98, Par. 14, footnote 1.  Barela 
v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 7-99.  Hence, 
secondary service connection can be granted for the veteran's 
alcohol abuse if it is related to his service-connected post-
traumatic stress disorder, but only for purposes of VA 
benefits other than the payment of compensation.  Ergo, the 
holding of the General Counsel in VAOPGCPREC 7-99 provides a 
legal basis for awarding dependency and indemnity (DIC) 
benefits under 38 U.S.C.A. § 1310 for alcohol substance abuse 
disabilities secondarily service connected under 38 C.F.R. 
§ 3.310.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  

Otherwise stated, the questions before the Board are whether 
the veteran's alcoholism is proximately due to or the result 
of his service-connected post-traumatic stress disorder, and 
if so, whether the veteran's alcoholism caused or contributed 
substantially or materially to cause the veteran's death.

The Board has requested and has received three medical opinions, 
two of which specifically addressed the foregoing questions.  The 
questions were phrased in terms of whether it is at least as 
likely as not that the veteran's alcoholism was proximately due 
to or the result of his service-connected post-traumatic stress 
disorder, and if so, whether is it at least as likely as not that 
the veteran's alcoholism caused or contributed substantially or 
materially to cause the veteran's death?  Although all of the 
evidence of record has been taken into account, the Board finds 
that the medical opinions obtained in answer to these questions, 
from medically trained professionals who had the benefit of the 
review of the veteran's claims file, are the most probative of 
the issue of service connection for the cause of the veteran's 
death. 

On the one hand, although Dr. P.M. expressed tacit agreement 
with the proposition that the veteran's alcohol abuse and 
dependency was at least partly a result of his post-traumatic 
stress disorder, he concluded, that "it is very unlikely 
that [the veteran's] death due to coronary artery disease had 
a direct or substantial relationship with his alcoholism."  
On the other hand, Dr. J.M., Ph.D., concluded that it is as 
least as likely as not that the veteran's alcoholism was 
proximately due to or the result of his service-connected 
post-traumatic stress disorder; and that it is at least as 
likely as not that the veteran's alcoholism caused or 
contributed substantially or materially to cause the 
veteran's death.  

Clearly, both experts reached agreement in the belief that 
the veteran's alcoholism was proximately due to or the result 
of his service-connected post-traumatic stress disorder.  
Where they differed, however, is on the question of whether 
the veteran's abuse of alcohol contributed substantially or 
materially to the cause of the veteran's death.  Dr. P.M. 
made a considerable case for the proposition that there was 
no relationship, citing ample references to the pertinent 
medical literature concerning alcoholism and cardiovascular 
death, and applying the principles found in that literature 
to the specifics of the veteran's death.  Although Dr. J.M. 
principally focused upon the relationship between the 
veteran's post-traumatic stress disorder and his resulting 
alcoholism, he was no less timid in reaching the conclusion 
that it was as least as likely as not that there was a 
relationship between that alcoholism and the veteran's death.  
In that regard, although Dr. J.M. did not go into as much 
detail as Dr. P.M. concerning the latter question, one must 
assume that Dr. J.M. was well aware of the medical dynamics 
involved, since as noted, he had the benefit of the review of 
the veteran's claims file, including all of his available 
medical records, and the considered opinion of Dr. P.M.  

At this juncture, the Board must also take notice of the 
medical opinion of Dr. A.L.B., and his conclusion that the 
veteran's "alcoholism and use of tobacco contribute[d] to 
nonunion osteomyelitis and subsequent problems resulting in 
amputation of the [veteran's] right lower extremity at the 
above the knee level."  With this finding, the Board cannot 
ignore the question of the potential etiological relationship 
between the veteran's alcoholism and the amputation of his 
right lower extremity suggested by Dr. A.L.B., nor the 
tertiary impact of the presumption imposed by 38 C.F.R. 
§ 3.310(b) to the question of the origin of the veteran's 
fatal cardiovascular disease.  

In other words, as noted above, cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one or both lower extremities, under certain 
conditions, shall be held to be the proximate result of the 
service-connected amputation(s).  38 C.F.R. § 3.310(b).  
Consequently, if service connection is established for the 
right above the knee amputation based upon a tertiary 
relationship to post-traumatic stress disorder, via 
alcoholism, since coronary artery disease was the 
unquestionable cause of the veteran's death, service 
connection would, by regulation, have to be conceded for that 
cause of death under the provisions of 38 C.F.R. § 3.310(b).  
It is noted that in concluding that the veteran's 
"alcoholism and use of tobacco" contributed to the cause of 
his right lower extremity amputation, Dr. A.L.B. left it 
uncertain as to whether the veteran's alcoholism, by itself, 
was a significant contributing factor.  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

First, the medical evidence clearly shows that the veteran's 
problems with alcohol and his service-connected post-
traumatic stress disorder were interrelated for all practical 
purposes.  In view of the foregoing, the Board must conclude 
that the veteran's alcoholism must be service connected on a 
secondary basis to his post-traumatic stress disorder, but 
only for purposes of VA benefits other than the payment of 
compensation.  

Secondly, the Board is left to consider the more 
controversial question of whether there is a relationship 
between that alcoholism and the veteran's death.  After 
consideration of all evidence and material of record, in the 
Board's opinion, the synthesis of the three medical opinions 
discussed above raises a substantial doubt so as to place the 
evidence in relative equipoise and trigger the "benefit of 
the doubt rule," as to the question of whether the veteran's 
alcoholism contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Consequently, resolving all reasonable doubt 
in favor of the appellant, secondary service connection for 
the cause of the veteran's death is warranted.  38 U.S.C.A. § 
5107(b) (West 1991).  The benefit sought on appeal is 
accordingly granted.

Increased Evaluation for Post-Traumatic Stress Disorder, 
for Accrued Benefits Purposes.

The Board finds that the appellant's claim of entitlement to 
an increased rating for post-traumatic stress disorder, for 
accrued benefits purposes, is well grounded within the 
meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The relevant evidence 
pertaining to the issues consists of VA treatment records, 
the reports of VA psychiatric examinations, and the VA 
medical opinions obtained in conjunction with the appellant's 
claim for service connection for the cause of the veteran's 
death.  The Board concludes that all relevant data has been 
obtained for determining the merits of the appellant's claim.


Factual Background

Service connection for post-traumatic stress disorder was 
granted by rating decision dated in May 1987, and evaluated 
as 10 percent disabling, effective from January 21, 1987.  

The veteran's claim for an increase in the disability 
evaluation of his service-connected post-traumatic stress 
disorder was received on March 29, 1990.  In support of that 
claim, he submitted a statement from D.P., MSW, LCSW.  In 
that statement, the veteran's combat experience, and his 
post-service history were reviewed.  It was noted that the 
veteran was in his 5th marriage.  His employment history was 
described as serial and inconsistent.  It was further noted 
that the reason for leaving employment was consistently 
related to the veteran's own alcohol problems.  

The veteran underwent VA psychiatric examination in September 
1991.  Following a review of the veteran's history, and a 
thorough examination, the examiner found that the veteran had 
a moderately severe disability attributable to post-traumatic 
stress disorder.  The examiner summarized that the veteran 
had very little in the way of interpersonal relationships and 
no ability to work.  It was noted that the veteran had major 
symptoms of anxiety and depression with frequent thoughts of 
life not being worth living on up to the thought of suicide.  
The examiner indicated, however, that the veteran was not an 
immediate danger to himself or other people, and that he was 
capable of handling his finances.  

In an October 1991 rating decision, the RO increased the 
disability evaluation of the veteran's service-connected 
post-traumatic stress disorder from a 10 percent to a 
30 percent evaluation, effective from March 29, 1990.

In July 1992, C.G.A., Ph.D. the Director of the PTSD Clinical 
Team of VAMC, Denver, directed a letter to the veteran's 
representative.  In the letter, Dr. C.G.A. verified that the 
veteran was being treated for post-traumatic stress disorder 
at the clinic.  The letter noted that the veteran's illness 
was particularly severe.  The letter indicated that it was 
unlikely that the veteran would ever recover fully from his 
problems.  The letter noted that the veteran's condition was 
chronic, and that it was reasonable to predict that the 
veteran would never be able to work again in a salaried 
position because of his physical and psychological problems.  

In July 1992, R.T.W., M. D., Staff Psychiatrist of the PTSD 
Clinical Team of VAMC, Denver, also directed a letter to the 
veteran's representative.  In the letter, Dr. R.T.W. verified 
that he had been treating the veteran for post-traumatic 
stress disorder for over a year.  The letter noted that the 
veteran has extremely severe post-traumatic stress disorder 
marked by symptoms of hyperarousal, difficulty controlling 
impulses, extreme irritability, depression, anxiety and 
excessive guilt over his war experiences.  The letter 
indicated that the veteran was unable to hold a job for any 
length of time since coming out of service due to these 
problems, and that the veteran's prognosis was poor.

The veteran died on August [redacted], 1993.  The appellant, 
his spouse, essentially continued the veteran's claim for an 
increased evaluation for his post-traumatic stress disorder, 
but for accrued benefits purposes.  

Pertinent Law and Regulations

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 
(1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim for an 
increased rating that the veteran filed prior to his death, 
the accrued benefits claim is "derivative of" the claim for 
an increased rating and, by statute, the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under the regulations in effect prior to the veteran's demise 
in August 1993, post-traumatic stress disorder was rated 
under Diagnostic Code 9411.  38 C.F.R. Part 4, Diagnostic 
Code 9203 (1993).  The Ratings Schedule at that time provided 
a noncompensable rating for post-traumatic stress disorder 
when there were symptoms which might somewhat adversely 
affect relationships with others, but which did not cause 
impairment of working ability and a 10 percent disability 
rating when there is evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating required evidence of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  Symptoms 
must result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  The Ratings Schedule provided a 50 
percent disability rating for post-traumatic stress disorder 
when there was evidence of considerable impairment of social 
and industrial adaptability; 70 percent required evidence of 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; and 100 percent 
required evidence of total isolation, totally incapacitating 
psychoneurotic symptoms and a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (before November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R.§ 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptablity that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. Op. 
No. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A.§ 7104(c) 
(West 1991).

In evaluating impairment resulting from psychiatric disorders 
such as post-traumatic stress disorder, social inadaptability 
is to be evaluated only as it affects industrial 
adaptability.  The principle of social and industrial 
inadaptability, the basic criterion for rating disabilities 
from mental disorders, contemplates those abnormalities of 
conduct, judgment and emotional reaction which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1999).  

The severity of a disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of a 
disability are time lost from gainful work and a decrease in 
work efficiency.  VA must not under evaluate the emotionally 
sick veteran with a good work history, nor must it over 
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record and history of complaints are 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report in the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1999).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review  the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current  
findings.  Francisco v. Brown, 7 Vet. App. 55 (1995).

Analysis

To summarize, the veteran filed his claim for an increased 
evaluation for post-traumatic stress disorder in March 1990, 
and died in August 1993.  Within that time frame VA examiners 
had described the severity of his post-traumatic stress 
disorder as being from moderately severe in September 1991 to 
particularly and extremely severe in July 1992.  The 
September 1991 examiner found that the veteran had very 
little in the way of interpersonal relationships and no 
ability to work, while the veteran's VA psychiatrist wrote in 
July 1992 that the veteran was unable to hold a job for any 
length of time since coming out of service due to his post-
traumatic stress disorder, and that his prognosis was poor.

Significantly, the psychiatrist who examined the veteran in 
1991 and the veteran's psychiatrist who provided an 
assessment of the veteran in July 1992 did not restrict the 
assessment of the veteran's impairment from post-traumatic 
stress disorder to a reduced social adaptation; nor did they 
equivocate, in terms of whether the veteran's other 
significant disorders (i.e., his lower right extremity 
disorder and alcohol abuse) may have shared a role in 
producing the level of impairment found. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Although the level of impairment from post-traumatic stress 
disorder experienced by the veteran was described in the 
September 19912 VA examination as moderately-severe, for the 
most part that level of impairment had been clinically 
assessed as severe.  A longitudinal review of the evidence 
demonstrates that the veteran's post-traumatic stress 
disorder had produced severe symptomatology between March 
1990 when the veteran filed his claim for an increase, until 
the date of his death in August 1993, and that those symptoms 
more nearly approximated the criteria required for severe 
social and industrial impairment.  38 C.F.R. 4.7.  Thus, a 
70 percent evaluation was warranted within that time frame.  

By the same token, a longitudinal review does not show that 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality existed in that time span.  
Rather, it shows a person who was severely disabled due to 
post-traumatic stress disorder preferring to be alone, but 
who could function with other people to a limited extent and 
who was in contact with reality.  Although his marriage was 
described as having some difficulties upon examination in 
September 1991, the veteran had maintained a relationship 
with his spouse from that time until his demise.  Further, it 
was noted in September 1991 that there was no evidence of a 
thought disorder or organic brain disorder.  There was no 
documented history of violence; and he was not found to be an 
immediate danger to himself or others.  There were no 
episodes of hallucinations described.  There has been no 
demonstration of flight of ideas or looseness of 
associations.  The veteran's behavioral processes associated 
with almost all daily activities have not been shown to 
include fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  In conclusion, the Board finds the disability 
picture does not more nearly approximate the criteria 
warranting a 100 percent evaluation.  38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411.  

Service Connection for Additional Disability Including Right 
Above the Knee Amputation Under 38 U.S.C.A. § 1151 (West 
1991), For Accrued Benefits Purposes.

The appellant seeks accrued benefits based upon additional 
disability sustained by the veteran, including right above the 
knee amputation, as a result of ongoing treatment received by the 
veteran from the VA, under the provision of 38 U.S.C.A. § 1151.  
The evidence does show the veteran was found to have infections 
in his right lower extremity coincident to his hospitalization.  
The veteran's original contention, and the appellant's contention 
following his demise, is that infections incurred as a result of 
his VA Medical Center treatment represented additional 
disability.  In support of her claim, the appellant specifically 
refers to a Discharge Summary report that summarizes the 
veteran's hospitalization and treatment at the VA Medical Center 
Denver (Denver VAMC) between January 1985 and May 1985.  She 
notes that according to the summary, upon admittance to Denver 
VAMC there were no contaminants found in the veteran's right leg 
wound, but that upon discharge pseudomonas was found based upon a 
documented positive culture obtained from the open suture wound.  
She notes further that Infectious Disease Service had been 
consulted regarding the possibility of contamination for the 
medically prescribed daily whirlpool treatments, and argues that 
VA records virtually "admit that the infection was coincident 
to, and most aptly due to contamination from prescribed VA 
treatments.  

Factual Background

The veteran sustained a fracture of the right distal femur in a 
motorcycle accident in 1977.  He was treated privately for 
several years for non union at the fracture site and for 
osteomyelitis.  The veteran had continuous problems with his 
right lower extremity including subsequent fractures.  He was 
shown to be using a cane and subsequently crutches on a 
continuing basis.  In addition to the fractures and non union at 
the distal femur, the veteran sustained a fracture of the right 
femoral neck in December 1984.  The veteran underwent open 
reduction and internal fixation of this fracture at the VA 
Medical Center Denver.  The veteran had several hospitalizations 
and outpatient treatments to bring union at the right distal 
femur and clear up osteomyelitis.  Ultimately, in May 1986, he 
underwent a right above the knee amputation as the doctors were 
unable to achieve union at the site of the right distal femur 
fracture and clear up the infection.  

As noted above, in January 1999, the Board requested an 
expert medical opinion on the issue from the Chief of Staff, 
VAMC, Denver.  The opinion was provided by Dr. A.L.B., M.D. 
F.A.C.S., the Chief of Orthopedic Surgery of VAMC, Denver, 
and a Professor of Orthopedic Surgery, at the University of 
Colorado.  Dr. A.L.B. stated that he had reviewed the 
"rather voluminous medical record regarding the patient 
under discussion, some eight charts."  By way of factual 
background Dr. A.L.B. noted that in 1977, the veteran 
underwent a closed fracture of the right distal femur which 
was treated with open reduction internal fixation.  According 
to the physician, because of many complicating factors, of 
which alcoholism and smoking can be directly attributed, the 
veteran developed a nonunion which was apparently treated by 
multiple surgical procedures culminating in a corrective 
osteotomy in September of 1987.  This was treated with an 
internal fixation utilizing a twelve-hole broad DCP plate 
with iliac crest bone graft to the nonunion site. (Five years 
prior to that it is reported in the medical record that he 
had infection in that area).  In December 1984, it was 
reported that the veteran additionally sustained a closed 
right femoral neck fracture and was treated with closed 
reduction percutaneous pinning.  According to Dr. A.L.B., it 
is apparent that the veteran sustained an intratrochanteric 
fracture of the right femur which required fixation.  Dr. 
A.L.B. noted 

that in May of 1986, the patient was 
noted to have a proximal right thigh 
abscess which apparently seeded from the 
distal femoral source.  This was incised 
and drained.  His hospital course was 
noted by one of numerous irrigation and 
debridement procedures, both at the 
proximal intratrochanteric hip site and 
distal femoral site.  The necrotic bone 
noted during the previous operations 
about the distal femur measured 
approximately 5-6 inches.  The medical 
record included documents, numerous 
discussions with the patient, Dr. W. W., 
infectious disease consultations, and by 
May of 1986 it was apparent that the 
multiple attempts to achieve distal 
femoral union and eliminate infection 
were not realistic and most likely not 
possible.  He was taken to the operating 
room for an above knee amputation.  
Preoperatively it was clear that the 
patient was instructed that although 
attempt for an above knee amputation 
would be made, the extent of infection 
may include the entire proximal femur 
which would by definition result in a hip 
disarticulation.  Apparently the 
procedure went well and a right above-
knee amputation was performed, but 
because of ongoing infection the 
amputation stump was treated by multiple 
debridements, and essentially as if it 
was a war wound; that is by delayed 
primary closure preceded by multiple 
debridements.  The medical record clearly 
defines the amount of involvement as a 
"significant" and "infected" with both 
klegsiella and pseudomonas so that 
primary closure was not possible in his 
infected right above knee amputation 
stump.  The pathology report with access 
# S-120786 clearly notes that the 
diagnosis was correct of osteomyelitis 
with the osteomyelitis appearing to 
extend to the femoral resection margins.  
More importantly, the microscopic clearly 
noted only small amounts of viable bone 
with a fibrotic marrow space injury 
changes, compatible with remote 
osteomyelitis.  

In Dr. A.L.B.'s opinion, in March of 1986 it was clear from 
the medical records that the veteran was taken to the 
operating room with a diagnosis of an infected right 
intratrochanteric fracture for which he underwent a 
debridement.  In reviewing the records Dr. A.L.B. was 
impressed by the number of surgical attempts that had been 
made to preserve the function of the patient's right lower 
extremity.  It was clearly noted in the medical record that 
the intratrochanteric fracture was sustained after binge 
drinking with alcohol withdrawal type seizure in February 26, 
1986, when the patient fell onto his right hip.  He did not 
present for treatment for approximately 24 hours after the 
injury and radiographic analysis at that time demonstrated a 
new fracture appearing to be intratrochanteric with a 
previously sustained intracapsular fracture, healed.  This 
resulted in the previous internal fixation being bent but not 
broken, and the femoral neck fracture appeared to be 
undisturbed at that time.  The patient was admitted to the 
general medical service at that time for alcohol withdrawal 
seizures and treatment for potential delirium tremens.  Over 
the next weekend he began to develop fevers and a fluctuant 
area over the right greater trochanter which was aspirated, 
returning grossly purulent material.  He was taken to the 
operating room for incision and drainage, irrigation and 
debridement of the intratrochanteric fracture.  It was clear 
to Dr. A.L.B. that because of the veteran's general medical 
condition that immediate fixation of the intratrochanteric 
fracture was not possible.  Dr. A.L.B. noted that he had 
reviewed an operative report of May 13, 1986, and noted that 
it clearly states that the patient had a long history of 
infected nonunion to the right distal femur.  He referred to 
the previous injury in late February resulting in the 
intratrochanteric fracture that had been previously 
discussed.  After the debridement in March of 1986, the 
veteran's course had been noted to be one of numerous 
irrigation and debridements for the intratrochanteric and 
distal femoral site.  The amount of bone noted during 
previous operations about the distal was again 5-6 inches.

Dr. A.L.B. indicated that in reviewing this voluminous 
medical record, he was impressed almost to the point of 
noting that a number of heroic surgical efforts were made to 
achieve a clean wound environment and union of the veteran's 
nonunion of a distal femur fracture.  He noted that 
ultimately in May of 1986, the veteran underwent a right 
above the knee amputation as union was unable to be achieved 
and complete treatment of the osteomyelitis was not possible 
in this situation.

Dr. A.L.B. then related the opinion discussed in detail above 
that the cause of the veteran's death was probably the result 
of chronic alcoholism and cardiac disease.  In terms of the 
issue under consideration herein, however, Dr. A.L.B. did 
discuss the veteran's alcoholism for the purpose of 
identifying the potential cause of the complications 
involving the treatment of the veteran's right leg.  He noted 
that it is clearly documented, in the orthopedic and 
infectious disease literature that not only does smoking 
contribute to increase in nonunion rate, but alcoholism 
clearly contributes to the overall complication rate.  He 
noted that in fact, numerous studies have shown that patients 
with poor nutrition, alcoholism, and smoking have up to a 50% 
complication rate following orthopedic surgical procedures 
designed to treat fractures of long bones.  

Dr. A.L.B. then stated that the major question that has to be 
answered, was whether the veteran's osteomyelitis and nonunion 
the result of treatment received at the Veteran Affairs Medical 
facilities?  Dr. A.L.B. stated that based upon review of the 
veteran's medical record in his opinion, the answer was no.  Dr. 
A.L.B. explained that there is a voluminous amount of orthopedic 
and infectious disease literature which suggests that compromise 
of the immune system to such a significant level will lead to 
complications regarding open reduction internal fixation of long 
bone fractures.  He then noted that there is an ample amount of 
evidence available in the veteran's medical record to suggest 
that this was 1) a complicated problem; and 2) further 
complicated by the veteran's other health conditions.  Dr. A.L.B. 
stated it was his opinion that the infections were not incurred 
as a result of treatment.  He noted that there is no evidence to 
suggest that the treatment caused osteomyelitis.  He explained 
that the veteran's injuries were serious and the pursuit of 
treatment in such a difficult situation involves high risk, as 
documented in the medical record and, in fact, the veteran's own 
summary of the course of his treatment.  Although Dr. A.L.B. 
noted that nonunion and osteomyelitis are not necessary 
consequences of treatment, and that in fact, the treatment that 
was proposed was designed to prevent nonunion and osteomyelitis 
it was his opinion that, when a reviewer attempts to utilize 
medical-legal terms in explanation of a basically scientific 
phenomenon, confusion tends to arise.  Dr. A.L.B. expressed his 
belief that it is a fair and accurate statement to state that 
almost any practicing orthopedic surgeon would have found the 
management of this patient quite satisfactory and excellent.  Dr. 
A.L.B.'s opinion was that the complications that led to the 
veteran's amputation were not the causal result of the treatment 
but appear to be somewhat predictable sequelae of the major 
fractures of the long bones in medically compromised patients.

Dr. A.L.B. indicated that there is well-documented evidence 
that the natural progression that one reads in the veteran's 
record is the history of a condition that may have been 
doomed from the start.  He noted that it was a very difficult 
"orthopedic situation" and it is clear retrospectively that 
success and treatment of the initial fracture was not 
achieved.  He stated that it is quite possible that the 
resulting situation was initiated at the time of the original 
injury; that is a motorcycle accident in 1977.  Dr. A.L.B. 
explained that it is not possible to accurately predict the 
course of the results of treatment in patients, and that that 
it was fair to state that most orthopedic surgeons would 
review this information and be left with the impression that 
osteomyelitis, nonunion, reinjury, and eventually amputation 
might have been predictable in this particular situation.  It 
was clear, according to Dr. A.L.B., that the medical 
treatment and surgical treatment were rendered were well 
thought out, well planned and well executed. 

Dr. A.L.B. concluded by stating that the evidence of record does 
indicate that the veteran's right distal osteomyelitis which 
resulted in an above knee amputation was not permanently 
aggravated by treatment by the VAMC; and that the medical 
evidence clearly establishes that the veteran's treatment 
followed a protocol for refractory condition which has existed 
prior to treatment in the VAMC facility.  He explained that that 
protocol does, at an end point, include amputation for refractory 
osteomyelitis.  It was Dr. A.L.B.'s opinion that amputation was 
probably the recommended treatment given the entire situation. 

Analysis

The evidence does show the veteran was found to have infections 
coincident to his hospitalization.  The appellant's contention is 
that infections incurred as a result of his VA Medical Center 
treatment represented additional disability.  In support of her 
claim, the appellant specifically refers to a Discharge Summary 
report that summarizes the veteran's hospitalization and 
treatment at the VA Medical Center Denver (Denver VAMC) between 
January 1985 and May 1985.  She notes that according to the 
summary, upon admittance to Denver VAMC there were no 
contaminants found in the veteran's right leg wound, but that 
upon discharge pseudomonas was found based upon a documented 
positive culture obtained from the open suture wound.  She notes 
further that Infectious Disease Service had been consulted 
regarding the possibility of contamination for the medically 
prescribed daily whirlpool treatments, and argues that VA records 
virtually "admit that the infection was coincident to, and most 
aptly due to contamination from prescribed VA treatments."  

Where any veteran suffers an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in additional 
disability to or the death of such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.  38 
U.S.C.A. § 1151.

Compensation will not be payable for the continuance or natural 
progress of disease or injuries for which the hospitalization was 
authorized.  38 C.F.R. § 3.358(b)(2).

The mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or examination.  
38 C.F.R. § 3.358(c)(2).

Compensation is also not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the veteran, 
or, in appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are certain to result 
from, or were intended to result from, the examination or medical 
or surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not been 
determined at the time consent was given whether that treatment 
would in fact be administered.  38 C.F.R. § 3.358(c)(3).

Otherwise stated, the question before the Board is whether 
additional disability in the form of a right leg infection, 
and ultimately right above the knee amputation, could be 
considered to have been additional disability incurred during 
the course of VA medical treatment.  "Additional 
disability" for § 1151 purposes is that which was not a 
continuance or natural progress of disease or injuries for 
which the hospitalization was authorized, or that which was 
not a necessary consequence of VA hospitalization, medical or 
surgical treatment, or that which could not have been 
contemplated to have resulted from said hospitalization or 
treatment.  

The evidence in support of the appellant's contention that 
the veteran sustained additional disability as a result of 
his VA Medical Center treatment is contained in the summary 
report of the veteran's hospitalization and treatment at the 
VA Medical Center Denver (Denver VAMC) between January 1985 
and May 1985.  That summary did note that upon admittance to 
Denver VAMC there were no contaminants found in the veteran's 
right leg wound, but that upon discharge pseudomonas was 
found.  It was also noted that Infectious Disease Service had 
been consulted regarding the possibility of contamination for 
the medically prescribed daily whirlpool treatments.  The 
Board finds that this evidence is adequate to find the 
appellant's claim plausible, and therefore, well grounded.  
38 U.S.C.A. § 5107.  That record, however, contains no 
conclusions reached regarding that evidence or resulting from 
the Infectious Disease Service consultation other than the 
conclusion reached by the appellant when she argued that VA 
records virtually "admit that the infection was coincident 
to, and most aptly due to contamination from prescribed VA 
treatments."  Lay statements, however, are not competent 
evidence with respect to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The only medical opinion on the subject comes in the form of the 
lengthy and very comprehensive opinion from Dr. A.L.B. described 
in detail above.  In essence, Dr. A.L.B. concluded that the 
veteran's right leg infection, and ultimately right above the 
knee amputation, could not be considered to have been additional 
disability incurred during the course of VA medical treatment, 
for the purpose of payment of compensation under 38 U.S.C.A. 
§ 1151.  In his own words, Dr. A.L.B. posed the major question as 
being whether the veteran's osteomyelitis and nonunion was the 
result of treatment received at the Veteran Affairs Medical 
facilities?  To that question, he emphatically answered "no."  
Dr. A.L.B.'s opinion was expressly based upon a complete review 
of the medical records; it was well reasoned with reference to 
medical literature concerning studies on the pertinent subject, 
as well as his own medical experiences.  Moreover, Dr. A.L.B. 
clearly considered and addressed the appellant's contentions, and 
made reference to the veteran's VAMC hospitalization and 
treatment records between January 1985 and May 1985 that had been 
specifically identified by the appellant as evidence supporting 
her claim.   

When the Board sought medical expertise pertaining to this issue, 
it posed three threshold questions that were designed to 
facilitate the analysis of whether the veteran had sustained 
"additional disability" as defined in 38 U.S.C.A. § 1151.  The 
initial question posed by the Board was whether the veteran's 
right leg infections, resulting in right above the knee 
amputation, was a necessary consequence (one that was certain to 
result or intended to result) from the medical or surgical 
treatment or hospitalization.  In response, Dr. A.L.B. 
emphatically expressed his opinion that the infections were not 
incurred as a result of treatment.  He noted that there is no 
evidence to suggest that the treatment caused osteomyelitis.  He 
explained that the veteran's injuries were serious and the 
pursuit of treatment in such a difficult situation involves high 
risk, as documented in the medical record and, in fact, the 
veteran's own summary of the course of his treatment.  Although 
Dr. A.L.B. noted that nonunion and osteomyelitis are not 
necessary consequences of treatment, he went to great lengths to 
explain that the treatment that was proposed was designed to 
prevent nonunion and osteomyelitis.  He explained this 
"confusion" and seeming contradiction by noting the 
difficulties that a medical reviewer has in attempting to utilize 
medical-legal terms in explanation of what is basically a 
scientific phenomenon.  

In answer to the second of the threshold questions posed by the 
Board, namely, whether the veteran's chronic osteomyelitis and/or 
right above the knee amputation represented an additional disease 
or injury or an aggravation of an existing disease or injury that 
could not have been contemplated to have resulted from any VA 
hospitalization, surgery or medical treatment the veteran 
underwent, Dr. A.L.B. opined that "it was fair to state that 
most orthopedic surgeons would review this information and be 
left with the impression that osteomyelitis, nonunion, reinjury, 
and eventually amputation might have been predictable in this 
particular situation."  It was clear to Dr. A.L.B., however, 
that the treatment rendered was well thought out, well planned 
and well executed.

Finally, in answer to the third question posed by the Board of 
whether the veteran's chronic osteomyelitis and/or right above 
the knee amputation a continuance or natural progression of the 
disease or injury for which the specific medical or surgical 
treatment was designed to relieve, Dr. A.L.B. indicated that 
there is well-documented evidence that the natural progression 
that one reads in the veteran's record is the history of a 
condition that may have been doomed from the start.  

In summary, other than the inferences suggested by the 
summary report of the veteran's 1985 hospitalization at the 
Denver VAMC, none of the competent clinical evidence 
indicates that the treatment of the veteran by the VA 
resulted in any additional disability consisting of chronic 
osteomyelitis and/or right above the knee amputation, or an 
increase in severity of those disabilities.  In fact, the 
only medical opinion on the subject is the very thorough 
dissertation offered by Dr. A.L.B. in which it was found 
otherwise.  It is significant to note that Dr. A.L.B. 
thoroughly responded to the potential bases of the inferences 
found in the 1985 VA hospitalization summary, and provided a 
full review of all of the medical records, including those 
pertinent to that hospitalization.  As indicated above, the 
only other available opinions in the claims folder on the 
subject are those offered by the veteran during his lifetime, 
the appellant herself, and her representative.  Lay 
statements, however, are not competent evidence with respect 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board must therefore find that the 
preponderance of the evidence is against the appellant's 
claim that there was additional disability consisting of 
chronic osteomyelitis and/or right above the knee amputation, 
or an increase in severity in those disorders, resulting from 
VA treatment.  Consequently, the § 1151 claim, for accrued 
benefit purposes, must be denied.  

Entitlement to Basic Eligibility for Dependents' Educational 
Assistance
Benefits under Chapter 35, Title 38, United States Code.

The appellant contends that she is entitled to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code.  Given the 
foregoing decision allowing her claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board finds that her claim for Chapter 35 benefits must be 
granted.

For the purposes of dependents' educational assistance under 
38 U.S.C., Chapter 35, the child, spouse or surviving spouse 
of a veteran will have basic eligibility:  (a) if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service, and (2) had a 
permanent total service-connected disability, or (3) had a 
permanent total service-connected disability in existence at 
the date of his death, or (4) died as a result of a service- 
connected disability, or (5) is on active duty as a member of 
the Armed Forces and now is, and, for a period of more than 
90 days, has been listed by the Secretary concerned as 
missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power; and (b) the service-connected 
disability or death was the result of active service.  38 
C.F.R. § 3.807 (1999).

The Board notes the decision above granting service 
connection for the cause of the veteran's death, essentially 
finding that the veteran died as a result of a service-
connected disability.  Therefore, the appellant does meet the 
basic eligibility criteria found in § 3.807.  In this case, 
the law and not the evidence is dispositive.  Therefore, the 
appellant's claim of basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.  

An increased evaluation for post-traumatic stress disorder, 
for accrued benefits purposes, is granted subject to the law 
and regulations governing the payment of monetary benefits.

Compensation for disability as the result of examination or 
medical or surgical treatment by the VA, under the provisions 
of 38 U.S.C. § 1151, for accrued benefits purposes, is 
denied.

Benefits under Chapter 35, Title 38, United States Code, is 
granted.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

